                         Case 20-10691               Doc 214        Filed 04/19/21          Page 1 of 12


DEBTOR:          ZACHAIR, LTD.                                              CASE NUMBER:                   20-10691

                 OFFICE OF THE UNITED STATES TRUSTEE - DISTRICT OF MARYLAND
                 MONTHLY OPERATING REPORT
                 CHAPTER 11 - BUSINESS DEBTORS
                 Form 2-A
                 COVER SHEET AND QUESTIONNAIRE
                 For Period from:           02/01/21          to            02/28/21
Accounting Method:                          Accrual Basis              X    Cash Basis

                 THIS REPORT IS DUE 20 DAYS AFTER THE END OF THE MONTH
Mark One Box for Each                Debtor must attach each of the following reports/documents unless the U. S. Trustee
Required Document:                   has waived the requirement in writing. File the original with the Clerk of Court.

  Report/Document       Previously
      Attached           Waived             REQUIRED REPORTS / DOCUMENTS

         X                             1.   Cash Receipts and Disursements Statement (Form 2‐B)
         X                             2.   Post-petition Taxes and Aging Schedules (Form 2-C)
         X                             3.   Disbursements Summary for the Month (Form 2-D)
         X                             4.   Income and Disbursement Recap - Case to Date (Form 2-E)

                                     Submit the form or attach one generated by company's accounting system
         X                             5. Balance Sheet (Form 2-F)
         X                             6.   Profit and Loss Statement (Form 2-G)
         X                             7.   Cash Receipts and Cash Disbursements Detail (Form 2-H1 and 2-H2)

         X                             8.   Bank Statements for All Bank Accounts
         X                             9.   Bank Statement Reconciliations for all Bank Accounts

             QUESTIONNAIRE                                                                       Yes                 No
Please answer the questions below:
 1.   Is the business still operating?                                                            X
 2.   Were all employees timely paid this month?                                                  na
 3.   Are all insurance policies and operating licenses current and in effect?                    X
 4.   Did you deposit all receipts into your DIP account this month?                              X
 5.   Have all taxes been timely paid (payroll, sales, etc.)?                                     X
 6.   Are you current on U.S. Trustee quarterly fees payments?                                    X
 7.   Were any assets (other than inventory) sold this month?                                                            X
 8.   Did you open any new bank accounts this month?                                                                     X


I declare under penalty of perjury that the following Monthly Operating Report, and any
statements and attachmentsare true, accurate and correct to the best of my belief.

Executed on:            04/19/21                         Print Name: Dr. Nabil Asterbadi
                                                         Signature:                                /s/ Nabil Asterbadi
                                                         Title:             President
                                                                                                                 Rev. 2018-01
                       Case 20-10691            Doc 214        Filed 04/19/21          Page 2 of 12



DEBTOR:          ZACHAIR, LTD.                                     CASE NO:                     20-10691
                                         Form 2-B
      CASH RECEIPTS AND DISBURSEMENTS STATEMENT                                   (See Note A)
                         For Period:        02/01/21    to       02/28/21


CASH FLOW SUMMARY                                                                                 Current Month

1. Beginning Cash Balance                                                                   $         35,077.25 (1)
2. Cash Receipts
      Operations                                                   12,055.00
      Sale of Assets
      Loans/advances
      Other
      Total Cash Receipts                                                               $             12,055.00
3. Cash Disbursements
      Operations                                                     7,310.45
      Owner / Officer disbursements
      Debt Service/Secured loan payment
      Professional fees/U.S. Trustee fees                               694.04
      Other
      Total Cash Disbursements                                                          $               8,004.49
4. Net Cash Flow (Total Cash Receipts less
       Total Cash Disbursements)                                                                        4,050.51
5. Ending Cash Balance (to Form 2-F)                                                        $         39,127.76 (2)

CASH BALANCE SUMMARY                                                                               Book Balance
                                                Financial Institution                           At End of the Month
   Petty Cash                                                                               $              0.00
   DIP Operating Account             Capital One Bank                                                 39,127.76
   DIP Payroll Account               none                                                                  0.00
   Other Account                     none                                                                  0.00
   TOTAL (must agree with Ending Cash Balance above)                                        $         39,127.76 (2)
(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.

(1) Accumulated beginning cash balance is the cash available at the commencement of the case.
    Current month beginning cash balance should equal the previous month's ending balance.
(2) All cash balances should be the same.

NARRATIVE
Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors,
or the court during the reporting period, any unusual or non-recurring accounting transactions that are reported
in the financial statements, and any significant changes in the financial condition of the debtor which have
occurred subsequent to the report date.
Subsequent to the end of February 2021, an additional bank account was opened with Sandy Spring Bank in connection
with a new debtor-in-possession loan facility. This additional bank account will be reported in future MORs. Additionally, the
Company has received notice that its current property insurance policy, which expires on April 1, 2021, will not be renewed.

                                                                                                                      PAGE 2
                                                                                                                      Rev. 2018-01
                        Case 20-10691              Doc 214       Filed 04/19/21        Page 3 of 12


DEBTOR:                   ZACHAIR, LTD.                                                         CASE: 20-10691

                                                                Form 2-C
                                     For Period:             02/01/21            to 02/28/21



                                        POST PETITION TAXES PAYABLE SCHEDULE

                                       Beginning                Accrued /              Payments /                 Ending
                                       Balance (1)              Withheld                Deposits                  Balance
Income Tax Withheld:
    Federal                      $                       $                        $                        $                  0.00
    State                                                                                                                     0.00
    Local                                                                                                                     0.00

FICA Tax Withheld                                                                                                             0.00

Employer's FICA Tax                                                                                                           0.00

Unemployment Tax
    Federal                                                                                                                   0.00
    State                                                                                                                     0.00

Sales, Use & Excise Taxes                                                                                                     0.00

Property Taxes                                                                                                                0.00

Other:
                                                                                                                              0.00
                                                                                                                              0.00

TOTALS                           $              0.00 $                  0.00      $              0.00      $                  0.00
(1) For first report, Beginning Balance will be $0; thereafter, Beginning Balance will be Ending Balance from prior report.


                         ACCOUNTS RECEIVABLE AND POST PETITION PAYABLE AGING*
                                                                                                               Post Petition
                                                                                        Accounts                Accounts
Due                                                                                    Receivable               Payables

Under 30 days                                                                     $               0.00     $                  0.00
30 to 60 days                                                                                     0.00                        0.00
61 to 90 days                                                                                     0.00                        0.00
91 to 120 days                                                                                    0.00                        0.00
Over 120 days                                                                                     0.00                        0.00
Total Post Petition                                                                                0.00

Pre Petition Amounts in Accounts Receivable                                                       0.00

Total Accounts Receivable                                                         $               0.00

Total Post Petition Accounts Payable                                                                       $                  0.00

* Attach the Total Page of the aging reports for accounts receivable and post-petition accounts payable.
                                                                                                                        PAGE 3
                                                                                                                      Rev. 2018-01
                        Case 20-10691           Doc 214       Filed 04/19/21         Page 4 of 12




DEBTOR:           ZACHAIR, LTD.                                                      CASE NO:        20-10691


                                                Form 2-D
                                          DISBURSEMENT SUMMARY
                                                        02/28/21
                                   For the Month Ended: ___________________


Total Disbursements from Operating Account (Note 1)                              $                         8,004.49

Total Disbursements from Payroll Account (Note 2)                                $                              0.00

Total Disbursements from any other Account (Note 3)                              $                              0.00


Grand Total                                                                      $                         8,004.49


NOTE 1 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the general
operating account. Exclude only transfers to the debtor in possession payroll account or other debtor in possession account
where the disbursements will be listed on this report.

NOTE 2 - Include in this amount all checks written, wire transfers made from, or any other withdrawal from the payroll account.
Exclude only transfers to the debtor in possession operating account or other debtor in possession account where the
disbursements will be listed on this report.

NOTE 3 - Include in this amount any other disbursements made by the debtor including (but not limited to) cash paid from a
petty cash fund or cash register, amounts paid from any other debtor in possession account, and amounts paid from the
accounts of others on the debtor's behalf (for example, disbursements made from a law firm's escrow account as a
result of a sale of property.)




                                                                                                              PAGE 4
                                                                                                           Rev. 2018-01
                        Case 20-10691     Doc 214      Filed 04/19/21      Page 5 of 12



                           INCOME AND DISBURSEMENTS RECAP
Debtor:                    ZACHAIR, LTD.                       Case Number: 20-10691
Date Case was filed:       1/17/2020

          This form is to be used to record Monthly Operating Reports' Income and Disbursements filed to date.
          It serves as a running total of overall income, expenses and net income (or loss) for the case.

          Year:    2020                                        Year:   2021
                  Inc          Exp             Net                  Inc            Exp              Net

             62,000             0           62,000                 11,500          9,934           1,566
Jan

              9,868          39,223         (29,356)               12,055          8,004           4,051
Feb

             40,868          54,397         (13,529)                                                  0
Mar

              9,843           8,817          1,025                                                    0
Apr

              9,173          11,933         (2,760)                                                   0
May

             11,988           9,476          2,511                                                    0
Jun

             12,275           7,566          4,709                                                    0
Jul

              9,820           8,082          1,738                                                    0
Aug

             10,735          13,549         (2,814)                                                   0
Sep

             10,725           6,895          3,830                                                    0
Oct

             11,735           8,695          3,040                                                    0
Nov

             11,967          19,088         (7,121)                                                   0
Dec




            210,995          187,723         23,272                23,555          17,939          5,616
TOTAL



                                                                                             Page 5
                          Case 20-10691        Doc 214   Filed 04/19/21    Page 6 of 12



                                                    Zachair, Ltd.
                                                   Balance Sheets
                                                    (Cash Basis)

                                                                    28-Feb-21       31-Dec-20       17-Jan-20
Assets
  Current assets
   Cash and cash equivalents                                              39,128        33,512          33,512
   Other current assets                                                    2,402         2,402           2,402

  Total current assets                                                    41,530        35,914          35,914

  Fixed assets
    Automobiles                                                        150,075         150,075         150,075
    Furniture & equipment                                               37,128          37,128          37,128
    Real property & improvements                                             4               4               4
                                                                       187,207         187,207         187,207

    Less: Accumulated depreciation                                        37,128        37,128          37,128

  Property & equipment (net of depreciation)                           150,079         150,079         150,079


  Intangible assets                                                             -               -               -

Total assets                                                           191,609         185,993         185,993


Liabilities and capital
  Current liabilities
    Accounts payable                                                          -             -               -
    Other current liabilities                                               325           325             325

  Total current liabilities                                                 325           325             325

  Long-term liabilities
    Pre-petition liabilities - secured                               2,520,108       2,520,108       2,520,108
    Pre-petition liabilities - priority                                 76,696          76,696          76,696
    Pre-petition liabilities - non-priority                            439,019         439,019         439,019

    Total pre-petition liabilities                                   3,035,823       3,035,823       3,035,823

  Capital
   Owners' capital - pre-petition                                   (2,850,155)     (2,875,503)     (2,850,155)
   Current-year earnings                                                 5,616          25,348               -

  Total capital                                                     (2,844,539)     (2,850,155)     (2,850,155)

Total liabilities and capital                                          191,609         185,993         185,993
                        Case 20-10691          Doc 214    Filed 04/19/21     Page 7 of 12



                                                      Zachair, Ltd.
                                                 Statements of Income
                                                     (Cash Basis)
                                                                         2 Months        Year
                                                                          Ending       Ending
                                                         Feb 2021       28-Feb-21     31-Dec-20

Revenues                                                     12,055         23,555       210,163
Cost of revenues                                              6,924         14,904        94,088

    Gross profit                                              5,131          8,651       116,075

General and administrative expenses                             431          2,386        45,745

    Operating income (loss)                                   4,700          6,265        70,330

Other income (expense)
  Gain on asset sales                                             -              -             -
  Bankruptcy recoveries                                           -              -             -
  Bankruptcy expenses                                          (649)          (649)       (2,276)
  Post-petition installments on Secured Debt                      -              -       (42,706)

Total other income (expense)                                   (649)          (649)      (44,982)

    Net income (loss)                                         4,051          5,616        25,348
                          Case 20-10691           Doc 214      Filed 04/19/21        Page 8 of 12



Zachair, Ltd.                                                                                                        -
Receipts and Disbursements
February 2021
                                                                                                               Cash
                                                                                                             Operating
                                                                                                            Capital One
 Number        Date                   Payee                 Checks and other disbursements description     DIP Operating

Beginning balances February 1, 2021                                                                           35,077.25

Deposits
               2/8/2021   David Robertson                                                                         475.00
               2/8/2021   Terriell Fry                                                                            420.00
               2/8/2021   Clinton Aero Maint., Inc.                                                             1,340.00
               2/8/2021   David Devnew                                                                            975.00
               2/8/2021   Fetter Aviation                                                                       7,120.00
               2/8/2021   ATEC Corp.                                                                              250.00
               2/9/2021   John Fornshell                                                                          250.00
               2/9/2021   Matthew Monahan                                                                         600.00
              2/22/2021   Mark Buchner                                                                            250.00
              2/22/2021   Eric Thorn                                                                              375.00

Total deposits                                                                                                12,055.00

Checks and other disbursements
    305 2/16/2021 Fetter Aviation Co.              January service invoice                                     (5,440.66)
    306 2/16/2021 Scotty's Fire Extinguisher Service
                                                   Annual service                                                (235.08)
    307 2/16/2021 Grayhound Trash Removal, Inc.Invs. AP11521-235; AP21521-9; Jan. and Feb. service               (216.80)
    308 2/16/2021 State Farm Insurance             Policy No. 021-4741-B01-09A; premium for Mercedes SUV         (430.97)
    309 2/16/2021 PEPCO                            Various; see separate schedule                                (562.42)
    310 2/16/2021 Comcast                          Acct. 8299-42-061-0447248 2/20-3/19                            (74.56)
    311 2/16/2021 Comcast                          Acct. 8299-42-061-0358072 2/20-3/19                           (181.31)
    312 2/16/2021 Verizon                          Acct. 76347054000147                                          (213.65)
    313 2/16/2021 Verizon Wireless-VOID            VOID                                                              -
    314 2/24/2021 U.S. Trustee                     Q4 2020                                                       (649.04)

Total checks and other disbursements                                                                           (8,004.49)

Other
                          None

Total other                                                                                                          -

Total transactions                                                                                              4,050.51

Ending balances February 28, 2021                                                                             39,127.76
Case 20-10691   Doc 214   Filed 04/19/21   Page 9 of 12
Case 20-10691   Doc 214   Filed 04/19/21   Page 10 of 12
Case 20-10691   Doc 214   Filed 04/19/21   Page 11 of 12
                      Case 20-10691         Doc 214      Filed 04/19/21   Page 12 of 12


Zachair, Ltd.
Capital One Bank-DIP Operating Account
Account xxxxxxxxxx7693
February 28, 2021

                                                                  Outstanding
    Number         Date                     Payee                  2/28/2021

Balance per bank                                                     41,000.56

Total outstanding deposits                                                 -

Outstanding checks
        120    2/28/2020     Potomac Electric Power Company            410.00
        126    2/28/2020     Potomac Electric Power Company             63.44
        194    5/11/2020     Potomac Electric Power Company             16.39
        195    5/11/2020     Potomac Electric Power Company             29.54
        198    5/11/2020     Potomac Electric Power Company             13.61
        295    1/15/2021     State Farm Insurance                      455.70
        306    2/26/2021     Scotty's Fire Extinguisher Service        235.08
        314    2/24/2021     U.S. Trustee                              649.04

Total outstanding checks                                              1,872.80

Adjusted balance per bank                                            39,127.76

Balance per general ledger                                           39,127.76

Difference                                                                 -
